DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-20
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10, 12, 17-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US pat 10978062) to (Vanderschaegen). 
Regarding claim 1, Vanderschaegen teach a device comprising of at least one electro 
acoustic transducer, at least one microphone, a connection to a display device, wherein the at least one electro-acoustic transducer is configured to output audio related to video content displayed by the display device, and at least one processor configured to, in response to the microphone receiving a voice command, perform an action to cause a change in the video content displayed by the display device. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and visa versa)

Regarding claim 2, Vanderschaegen teach the device, the connection.
Vanderschaegen further teach soundbar. (Fig 1. Item #130 VCMD device, built in microphone and speaker of VCMD(Alexa) )

Regarding claim 4, Vanderschaegen teach the device.
Vanderschaegen further a wired connection via one of an optical audio cable, a High-Definition Multimedia Interface (HDMI) cable, or a Universal Serial Bus (USB) cable. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and visa versa)

Regarding claim 5, Vanderschaegen teach the device, the connection.
Vanderschaegen further a wireless connection. (Fig. 1, C. 2-3, L. 15-23, C. 3, L. 65-14,  C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, built in microphone and speaker of VCMD(Alexa), VCMD 130 connection to TV, has wireless connection to TV 160 or audio 150)

Regarding claim 6, Vanderschaegen teach the device, the action, the video content displayed by the display device.
Vanderschaegen further causes a change to a channel providing video content displayed by display device. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa)

Regarding claim 7, Vanderschaegen teach the device, the action, the voice command,  the video content displayed by the display device.
Vanderschaegen further voice command includes a video content service and action causes video content displayed by display device to change to video content service. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, C. 13-14, L. 63-6, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa,  play specific content on YouTube)

Regarding claim 8, Vanderschaegen teach the device, the action, the voice command,  the at least one processor is further configured to, in response to the voice command including the video content service.
Vanderschaegen further teach input change command to display device to an input associated with video content service. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, C. 13-14, L. 63-6, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa,  play specific content on YouTube, and the AV switch to perform to display the YouTube content)

Regarding claim 10, Vanderschaegen teach , the action to cause a change in the video content, the display device, changing an input or source of the video content.
Vanderschaegen further teach wherein the action to cause a change in the video content displayed by the display device includes changing an input or source of the video content. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, C. 13-14, L. 63-6, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa,  play specific content on YouTube, and the AV switch to perform to display the YouTube content)

Regarding claim 12, Vanderschaegen teach , the at least one processor is further configured to in response to the microphone receiving the voice command, the display device, .
Vanderschaegen further teach determine a power state of display device, and in response to the display device power state being off, send a power command to the display device. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-14, C. 6, L. 10-34, C. 7, L. 9-34, C. 13-14, L. 63-6, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa, if the VCMD 130 detects that the television 160 is in an OFF state, the VCMD 130 can initiate a control sequence that can first turn on the television 160 and then set the television AV input to the input associated with the VCMD 130. Next the VCMD 130 can stream the AV content (e.g., a video of the news briefing, along with an audio of a reading of the news briefing )

Regarding claim 17, Vanderschaegen teach, the device, the at least one electro-acoustic transducer, the audio related to the video content displayed on the display device based on audio data received via the connection.
Vanderschaegen further teach the at least one electro-acoustic transducer is configured to output the audio related to the video content displayed on the display device based on audio data received via the connection. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, C. 13-14, L. 63-6, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa)

Regarding claim 18, Vanderschaegen teach a method of voice controlling a video 
playback system using a device, the device including at least one electro-acoustic transducer, at least one microphone, a connection to a display device, and at least one processor, the method comprising outputting, via the at least one electro-acoustic transducer, audio related to video
content displayed by the display device, and in response to the microphone receiving a voice command, performing an action to cause a change in the video content displayed by the display device. (Fig. 1, C. 2-3, L. 15-23, C. 4-5, L. 29-4, C. 6, L. 10-34, C. 7, L. 9-34, built in microphone and speaker of VCMD(Alexa), HDMI port connection to TV, commanding Alexa to display certain channel content on TV and Alexa doing it. VCMD device responding to the user request by playing a song instead of playing music, and vice versa)





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10978062) to (Vanderschaegen) in view of (US pgpub 20210090555) to (Mahmood).
Regarding claim 3, Vanderschaegen teach the device, the at least one microphone.
Vanderschaegen fail to specifically teach multiple microphones arranged in an array for far-field voice pick up.
Mahmood teach multiple microphones arranged in an array for far-field voice pick up. (Fig. 18, 20, P. 48 (array of mics), 134, 209, 251, 255,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen by multiple microphones arranged in an array for far-field voice pick up as taught by Mahmood in order to .

Claim(s) 9, 11, 15-16, 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10978062) to (Vanderschaegen) in view of (US pgpub 20150254057) to (Klein).
Regarding claim 9, Vanderschaegen teach the at least one processor, the input with the video content service.
Vanderschaegen fail to specifically teach provide a setup process that enables a user to associate input with video content.
Klein teach provide a setup process that enables a user to associate input with video content. (fig . 5-6, 50, 63-64, 91-92, 97 setup process using shortcut language)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen by provide a setup process that enables a user to associate input with video content as taught by Klein in order to provide an improved learning support without too much information.

Regarding claim 11, Vanderschaegen teach, the at least one processor is further configured to allow a user to rename an input or source of video content, and wherein changing an input or source of the video content is performed in response to the voice command.
Vanderschaegen fail to specifically teach including a renamed input or source of video content.
Klein teach including a renamed input or source of video content. (fig . 2-6, P. 50, 56-57, 60, 63-64, 91-92, 97)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen by including a renamed input or source of video content as taught by Klein in order to provide an improved learning support without too much information.

Regarding claim(s) 15, 19, Vanderschaegen teach, the device,  video content device connected to the display device to cause the change in the video content displayed by the display device.
Vanderschaegen fail to specifically teach comprising at least one infrared (IR) blaster, wherein action causes the IR blaster to transmit a command to a video content device connected to display device to cause the change in the video content displayed by display device
Klein further teach comprising at least one infrared (IR) blaster, wherein action causes the IR blaster to transmit a command to a video content device connected to display device to cause the change in the video content displayed by display device. (Fig. 1, P. 27-29, 31-33, 39, 50, 75, 90-91, 93, 159-160, 168-169)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen by comprising at least one infrared (IR) blaster, wherein action causes the IR blaster to transmit a command to a video content device connected to display device to cause the change in the video content displayed by display device taught by Klein in order to provide an improved learning support without too much information.

Regarding claim(s) 16, 20, Vanderschaegen in view of Klein teach, the device,  video content device connected to the display device to cause the change in the video content displayed by the display device, the at least one electro-acoustic transducer, the at least one microphone, the at least one processor, and the at least one IR blaster.
Klein further teach comprising a housing, wherein at least one electro-acoustic transducer, at least one microphone, at least one processor, and at least one IR blaster are all included in or on the housing. (Fig. 1, P. 27-29, 31-33, 39, 50, 75, 90-91, 93, 159-160, 168-169)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen in view or Klein by comprising a housing, wherein at least one electro-acoustic transducer, at least one microphone, at least one processor, and at least one IR blaster are all included in or on the housing taught by Klein in order to provide an improved learning support without too much information.

Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10978062) to (Vanderschaegen) in view of (US pgpub 20090027554) to (Noh).
Regarding claim 13, Vanderschaegen teach the device, determining the power state of the display device, the connection with the display device.
Vanderschaegen fail to specifically teach determining whether audio data is being received via connection with display device.
Noh teach determining whether audio data is being received via connection with display device. (P. 18-20, 31,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen by determining whether audio data is being received via connection with display device as taught by Noh in order to better recognize error in video apparatus supporting HDMI and other digital interfaces.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pat 10978062) to (Vanderschaegen) in view of (US pgpub 11328713) to (Lepird).
Regarding claim 14, Vanderschaegen teach the device, the change in the video content displayed by the display device.
Vanderschaegen fail to specifically teach at least one of playing, pausing, stopping, rewinding, fast forwarding, skipping forward, skipping backward, or change episode.
Lepird teach at least one of playing, pausing, stopping, rewinding, fast forwarding, skipping forward, skipping backward, or change episode. (C. 11-12, L. 49-26, C. 14-15, L. 57-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderschaegen by at least one of playing, pausing, stopping, rewinding, fast forwarding, skipping forward, skipping backward, or change episode as taught by Lepird in order to improve human computer interaction by having NLP be used by a wide variety of devices.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421